                         Case 18-10248-MFW            Doc 1194       Filed 10/23/18       Page 1 of 2



                               IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF DELAWARE

         In re:                                                    Chapter 11

         THE BON-TON STORES, INC., et al.,1                        Case No. 18-10248 (MFW)

                                           Debtors.                (Jointly Administered)

                                                                   Re: Docket No. 1093


             ORDER GRANTING THIRD MONTHLY AND FINAL APPLICATION OF JOSEPH A.
                     MALFITANO, PLLC FOR ALLOWANCE OF COMPENSATION
                  FOR SERVICES RENDERED AND REIMBURSEMENT OF EXPENSES
               AS SPECIAL TRANSACTIONSAL COUNSEL FOR THE DEBTORS FOR THE
                    PERIOD FROM FEBRUARY 4, 2018 THROUGH AUGUST 31, 2018

                  Upon consideration of the Third Monthly and Final Fee Application (the “Application”)2

         of Joseph A. Malfitano, PLLC (“Malfitano”), special transactional counsel for the debtors and

         debtors in possession in the above-captioned cases (collectively, “Debtors”), for the period from

         February 4, 2018 through and including August 31, 2018 (the “Fee Period”); and the Court

         having reviewed the Application and the Monthly Statements that were served by Malfitano

         during the Fee Period, and finding that the Court has jurisdiction over this matter pursuant to 28

         U.S.C. §§ 157 and 1334, and determining that proper and adequate notice has been given and

         that no other or further notice is necessary; and after due deliberation thereon; and good and

         sufficient cause appearing therefore,

                  IT IS HEREBY ORDERED that:

                    1.    The Application is GRANTED.


         1
                   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
         identification number, are: The Bon-Ton Stores, Inc. (5229); The Bon-Ton Department Stores, Inc. (9309); The
         Bon-Ton Giftco, LLC (2805); Carson Pirie Scott II, Inc. (2140); Bon-Ton Distribution, LLC (5855); McRIL, LLC
         (5548); Bonstores Holdings One, LLC (8574); Bonstores Realty One, LLC (8931); Bonstores Holdings Two, LLC
         (8775); and Bonstores Realty Two, LLC (9075). The headquarters for the above-captioned Debtors is 2801 East
         Market Street, Bldg. E, York, Pennsylvania 17402.
         2
           Capitalized terms not defined herein shall have the meanings ascribed to them in the Application.


01:23020784.1
                        Case 18-10248-MFW          Doc 1194     Filed 10/23/18     Page 2 of 2



                   2.      Malfitano is allowed final compensation in the amount of $108,750.00 and

            reimbursement of expenses in the amount of $884.06 for the Fee Period as requested in the

            Application.

                   3.      The Debtors are authorized and directed to disburse to Malfitano payment in the

            amount of the difference between the allowed amounts and the actual monthly payments

            previously received by Malfitano for fees and expenses incurred during the Fee Period.

                   4.      The Debtors are authorized and empowered to take such actions as may be

            necessary and appropriate to implement the terms of this Order; provided, that such payment

            shall be made in accordance with this Court’s Order, Pursuant to Sections 105, 363, and 365

            of the Bankruptcy Code, Approving Sale of Certain of the Debtors’ Assets and Granting

            Related Relief [D.I. 632].

                   5.      This Court shall retain jurisdiction with respect to all matters relating to the

            interpretation or implementation of this Order.

                   6.      This Order shall be effective immediately upon entry.




                 Dated: October 23rd, 2018
                 Wilmington, Delaware                      2     MARY F. WALRATH
01:23020784.1                                                    UNITED STATES BANKRUPTCY JUDGE
